J. S21033/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.E.J., JR.,     :     IN THE SUPERIOR COURT OF
A MINOR                              :           PENNSYLVANIA
                                     :
APPEAL OF: E.M., MOTHER              :         No. 3379 EDA 2018


             Appeal from the Order Entered October 24, 2018,
           in the Court of Common Pleas of Philadelphia County
           Family Court Division at No. CP-51-DP-0001123-2015



IN THE INTEREST OF: D.J., A MINOR    :     IN THE SUPERIOR COURT OF
                                     :           PENNSYLVANIA
                                     :
APPEAL OF: E.M., MOTHER              :         No. 3387 EDA 2018


             Appeal from the Order Entered October 24, 2018,
           in the Court of Common Pleas of Philadelphia County
           Family Court Division at No. CP-51-DP-0001124-2015



IN THE INTEREST OF: M.L.J.,          :     IN THE SUPERIOR COURT OF
A MINOR                              :           PENNSYLVANIA
                                     :
APPEAL OF: E.M., MOTHER              :         No. 3415 EDA 2018


             Appeal from the Order Entered October 24, 2018,
           in the Court of Common Pleas of Philadelphia County
           Family Court Division at No. CP-51-DP-0002740-2016



IN THE INTEREST OF: J.E.J., JR.,     :     IN THE SUPERIOR COURT OF
A MINOR                              :           PENNSYLVANIA
                                     :
APPEAL OF: E.M., MOTHER              :         No. 3416 EDA 2018
J. S21033/19


             Appeal from the Decree Entered October 24, 2018,
            in the Court of Common Pleas of Philadelphia County
            Family Court Division at No. CP-51-AP-0000585-2018



IN THE INTEREST OF: D.J. , A MINOR :          IN THE SUPERIOR COURT OF
                                   :                PENNSYLVANIA
                                   :
APPEAL OF: E.M., MOTHER            :               No. 3440 EDA 2018


             Appeal from the Decree Entered October 24, 2018,
            in the Court of Common Pleas of Philadelphia County
            Family Court Division at No. CP-51-AP-0000586-2018



IN THE INTEREST OF: M.L.J.,              :    IN THE SUPERIOR COURT OF
A MINOR                                  :          PENNSYLVANIA
                                         :
APPEAL OF: E.M., MOTHER                  :         No. 3442 EDA 2018


             Appeal from the Decree Entered October 24, 2018,
            in the Court of Common Pleas of Philadelphia County
            Family Court Division at No. CP-51-AP-0000587-2018


BEFORE: STABILE, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED MAY 14, 2019

      E.M. (“Mother”) appeals from the October 24, 2018 decrees entered in

the Court of Common Pleas of Philadelphia County, Family Court Division,

involuntarily terminating her parental rights to her dependent children,

J.E.J., Jr., male child, born in March 2013 (“Child 1”); D.J., male child, born

in May 2014 (“Child 2”); and M.L.J., female child, born in November 2016



                                     -2-
J. S21033/19

(“Child 3”) (collectively, the “Children”), pursuant to the Adoption Act,

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).1 After careful review, we

affirm.

      The trial court set forth the following:

            [Philadelphia Department of Human Services
            (“DHS”)] became involved with this family on May 12,
            2014 when DHS received a General Protective
            Services (“GPS”) report which alleged that Mother and
            Child 2 tested positive for marijuana at the time of
            Child 2’s birth []; Child 2 was born at 35 weeks
            gestation and weighed six pounds and one ounce;
            Child 2 was in the well-baby nursery with an
            anticipated discharge date of May 13, 2014; Mother
            did not have a history of substance abuse treatment
            and denied any mental health diagnoses; Child 2’s
            Father[Footnote 2] was a support for Mother and
            resided in the home; Mother had obtained baby
            supplies; Mother was prepared to care for Child 2;
            Mother and Father were unemployed; Child 1 resided
            in the home and was in the care of Paternal
            Grandmother at the time; Mother and Father did not
            have a visitation and/or custody agreement for
            Child 1. This GPS report was substantiated. On
            May 13, 2014, DHS received a supplemental report,
            which alleged that Mother would not be residing at the
            address previously provided to the hospital; Mother
            would be discharged from the hospital on May 13,
            2014, but Child would not be discharged until May 14,
            2014, after his lab reports were completed. On
            May 30, 2014, In-Home Services (“IHS”) were
            implemented by the Community Umbrella Agency
            (“CUA”) for the family. Mother subsequently entered
            Caton Village’s inpatient drug and alcohol treatment

1Pursuant to Pa.R.A.P. 513, this court sua sponte consolidated these appeals
because they involve related parties and issues. (Order of court, 12/27/18.)

     We further note that even though Mother filed notices of appeal of the
October 24, 2018 orders that changed each child’s goal to adoption, Mother
does not challenge the goal-change orders in this appeal.


                                      -3-
J. S21033/19


          program with Child 1 and Child 2. CUA later learned
          that Caton Village staff had concerns regarding
          Mother’s ability to care for Child 1 and Child 2 due to
          her untreated mental illness.

                [Footnote 2] Father is not involved in this
                appeal.

          On July 2, 2014, an initial Single Case Plan (“SCP”)
          was created. Mother’s objectives were to work with
          housing specialists at Caton Village to complete the
          housing package; remain at Caton Village until she
          was successfully discharged; comply with the program
          rules and submit clean drug tests; attend parenting
          classes at Caton Village as well as outside resources;
          attend Parent Cafes to enhance parenting skills; and
          attend all mental health appointments.

          On December 16, 2014, Mother, Child 1, and Child 2
          began residing at Bridges transitional housing and
          Mother was to attend intensive outpatient treatment.
          CUA later learned that in late December 2014, Mother
          was written up by Bridges’ staff for lack of food in the
          home and poor hygiene of Child 1 and Child 2.
          Subsequently, Mother informed CUA that she, Child 1,
          and Child 2 were leaving Bridges on January 3, 2015,
          and would be residing with a family friend (“Friend”).

          Mother provided CUA with Friend’s address.      On
          January 3, 2015, DHS visited the home of Friend but
          there was no answer. Between January 3, 2015, and
          January 23, 2015, DHS made several unsuccessful
          attempts to visit the family.

          On January 20, 2015, the SCP was revised. Mother’s
          objectives were to work on completing applications for
          housing agencies; remain at Chances until she was
          successfully discharged; comply with the program
          rules and submit clean drug tests; attend Parent Cafes
          to enhance parenting skills; comply with Assessment
          and Treatment Alternatives (“ATA”) recommendations
          from the parenting capacity evaluation (“PCE”);
          attend all mental health appointments; complete her
          application for the Community College of Philadelphia


                                   -4-
J. S21033/19


          (“CCP”); and follow all necessary steps to begin
          school.

          On January 28, 2015, CUA visited Friend’s home, met
          with the family, and completed a home evaluation.
          Mother showed CUA the room where she stated that
          Child 1 and Child 2 slept, and CUA learned that Mother
          resided in the basement of the home. CUA observed
          that the basement was cluttered and cold, with two
          exposed hot water heaters. On February 1, 2015,
          CUA learned that Child 1 and Child 2 were sleeping in
          the basement with Mother. CUA advised Mother that
          it was unsafe for the children to continue sleeping
          there.

          On February 16, 2015, Friend contacted CUA and
          stated that she no longer wanted the family to reside
          in her home. On February 17, 2015, CUA visited
          Friend’s home. Mother stated that she did not want
          to enter the shelter system with her family and Friend
          agreed that the family could remain in the home until
          alternate housing was located.

          On February 24, 2015, CUA made an unscheduled
          visit to Friend’s home. CUA learned that Mother was
          noncompliant with outpatient drug and alcohol
          treatment and that she was not engaging in mental
          health treatment. Mother denied that Child 1 and
          Child 2 were sleeping in the basement; however, at
          every home visit, Mother and the children had been
          located in the basement.        CUA discussed the
          importance of making the children and herself
          available for weekly meetings with Mother and she
          gave CUA multiple excuses as to why she had not
          been available.

          On March 8, 2015, DHS observed Mother, Child 1, and
          Child 2 entering a home with known drug activity. On
          March 9, 2015, DHS visited the home. An unknown
          female answered the door and stated that Mother was
          sleeping upstairs. The woman left to retrieve Mother;
          however, she returned and stated that Mother was no
          longer in the home. On the same day, Maternal
          Grandmother contacted CUA and stated that Mother


                                  -5-
J. S21033/19


          did not reside at that home and that Mother was only
          visiting friends at that location.          Maternal
          Grandmother provided CUA with a current address for
          Mother.

          On March 9, 2015, CUA visited Mother, Child 1, and
          Child 2 at their new residence. CUA learned that the
          home belonged to Maternal Great-Grandmother, who
          was not present at the meeting. CUA observed that
          the home was appropriate for the children and that
          they appeared safe. Mother denied living at the other
          home, despite CUA advising her that she had been
          observed using house keys to unlock the door and
          entered the home. CUA informed Mother that she
          needed to re-engage with outpatient services and
          discussed safe sleeping for the children.         CUA
          reminded Mother of the team meeting scheduled for
          the following day. On March 10, 2015, Mother failed
          to attend the CUA team meeting.             CUA made
          numerous      unsuccessful     visits    to   Maternal
          Great-Grandmother’s home.             Maternal Great-
          Grandmother denied access to the home, but stated
          that family continued to reside in the home.

          On May 5, 2015, an adjudicatory hearing was held for
          Children. Mother was present for this hearing. CUA
          had been unable to assess Child 1 and Child 2’s safety
          since March 9, 2015; Mother has a history of drug use;
          Mother last attended Chances outpatient treatment
          program in late December 2014; Mother has been
          diagnosed with depression and post-traumatic stress
          disorder (“PTSD”), but was not engaged in mental
          health treatment; and Mother lacked stable housing.
          The trial court adjudicated Child 1 and Child 2
          dependent and committed the children to DHS.
          Mother was referred to the Clinical Evaluation Unit
          (“CEU”) for a dual diagnosis assessment, a forthwith
          drug screen, and monitoring.         Mother was also
          referred to the Achieving Reunification Center (“ARC”)
          for life skills and parenting. Mother was ordered to
          complete a PCE.

          On August 25, 2015, a permanency review hearing
          was held for Child 1 and Child 2. Mother was not


                                  -6-
J. S21033/19


          present for this hearing. It was reported that Mother
          had been released from prison and Mother had not
          been in contact with DHS or the agency worker. The
          trial court referred Mother to the CEU for a forthwith
          drug screen, an assessment, and three random drug
          screens prior to the next court date.

          On September 17, 2015, the SCP was revised.
          Mother’s objectives were to work on completing
          applications for housing agencies; attend the CEU for
          an assessment; follow all recommendations from the
          CEU; complete three random drug screens; attend
          Parent Cafes to enhance parenting skills; comply with
          ATA recommendations from the PCE; attend ARC for
          parenting, housing, and employment services; attend
          weekly supervised visitation with Child 1 and Child 2;
          attend BHS for an assessment and follow
          recommendations; complete the application for CCP;
          and follow all steps necessary to begin school.

          On November 24, 2015, a permanency review hearing
          was held for Child 1 and Child 2. Mother was present
          for this hearing. It was reported that Mother was
          minimally compliant with the permanency plan. The
          trial court re-referred Mother to the CEU for a
          forthwith drug screen, a dual diagnosis assessment,
          monitoring, and three random drug screens prior to
          the next court date.

          On February 22, 2016, a permanency review hearing
          was held for Child 1 and Child 2. Mother was present
          for this hearing. The trial court referred Mother to the
          CEU for a forthwith drug screen, monitoring, and three
          random drug screens. The trial court also referred
          Mother for a PCE. Mother’s forthwith drug screen was
          positive for marijuana and creatinine was 91 mg/dl.
          On March 22, 2016, Mother failed to attend the
          scheduled CEU assessment.

          On May 8, 2016, the SCP was revised. Mother’s
          objectives were to work on completing applications for
          housing agencies; attend the CEU for an assessment;
          follow all recommendations of the CEU; complete
          three random drug screen; comply with ATA


                                   -7-
J. S21033/19


          recommendations from the PCE; attend ARC for
          parenting, housing, and employment services; attend
          weekly supervised visitation with Child 1 and Child 2;
          attend BHS for an assessment and follow their
          recommendations; and to complete the application for
          CCP.

          On May 17, 2016, a permanency review hearing was
          held for Child 1 and Child 2. Mother was present for
          this hearing. The trial court referred Mother to the
          CEU for a dual diagnosis assessment, a forthwith drug
          screen, and three random drug screens. Mother’s
          forthwith drug screen was positive for marijuana. On
          June 7, 2016, Mother did not attend the scheduled
          CEU assessment.

          On August 9, 2016, a permanency review hearing was
          held for Child 1 and Child 2. Mother was not present
          for this hearing. It was reported that Mother was
          non-compliant with the permanency plan and Mother
          missed six scheduled visits with Child 1 and Child 2
          since the last court date. The trial court discharged
          the commitment to DHS and ordered DHS to
          supervise. The trial court reunified the children with
          Father.

          On November 17, 2016, Mother gave birth to Child 3.
          On November 19, 2016, DHS received a GPS report
          regarding Child 1 and Child 2 while they were in
          Father’s care. On December 2, 2016, DHS visited the
          home where Mother, Father, and Children were
          present. Father indicated that Mother and Child 3
          began residing in the home following their discharge
          from the hospital in November. Child 1 and Child 2
          were suffering from impetigo, but their rashes
          appeared to be healing. DHS observed that the home
          was somewhat dirty, but Mother and Father had
          obtained the necessary infant supplies for Child 3.

          On December 8, 2016, a permanency review hearing
          was held for Child 1 and Child 2. Mother was present
          for this hearing. It was reported that Mother was
          noncompliant with the permanency plan. Mother had
          not completed the PCE and had not complied with the


                                  -8-
J. S21033/19


          CEU. The trial court ordered DHS supervision of
          Child 1 and Child 2 to stand and ordered DHS to
          obtain an Order of Protective Custody (“OPC”) with
          police to assist if necessary for all children. On the
          same day, DHS obtained an OPC and placed Children.

          On December 9, 2016, a shelter care hearing was held
          for Children. Mother was present for this hearing. The
          trial court lifted the OPC, ordered Child 3’s temporary
          commitment to DHS to stand, discharged Child 1 and
          Child 2’s temporary commitment, and recommitted
          Child 1 and Child 2 to DHS. Mother was referred to
          the CEU for a forthwith drug and alcohol screen, a dual
          diagnosis assessment, and three random drug and
          alcohol screens prior to the next court date. Mother
          tested positive for marijuana at her forthwith drug
          screen.

          On December 15, 2016, an adjudicatory hearing was
          held for Child 3. Mother was not present for this
          hearing.     The trial court adjudicated Child 3
          dependent, discharged the temporary commitment,
          and fully committed Child 3 to DHS. The trial court
          referred Mother to the CEU for a dual diagnosis
          assessment, a full drug and alcohol screen, and three
          random drug and alcohol screens prior to the next
          court date. Mother was also ordered to comply with
          the PCE and all SCP objectives and recommendations.

          On February 28, 2017, a permanency review hearing
          was held for Children. Mother was present for this
          hearing. It was reported that Mother was minimally
          compliant with the permanency plan and Mother had
          been discharged from ARC for non-compliance. The
          trial court ordered Mother to comply with the PCE and
          to re-schedule the PCE forthwith. Mother was also
          re-referred to ARC. Mother tested positive for
          marijuana at the forthwith drug screen.

          On March 1, 2017, the SCP was revised. Mother’s
          objectives were to work on completing applications for
          housing agencies; attend the CEU for an assessment;
          follow all the CEU recommendations; complete three
          random drug screens; complete the ARC parenting


                                   -9-
J. S21033/19


          class; and to attend BHS for an assessment and follow
          the recommendations. On May 15, 2017, Mother
          tested positive for marijuana.

          On May 23, 2017, a permanency review hearing was
          held for Children. Mother was present for this hearing.
          It was reported that Mother was non-compliant with
          the permanency plan. Mother was referred to ARC for
          parenting and housing but did not comply; Mother was
          referred to the CEU for a dual diagnosis assessment
          and did not comply; Mother was referred for a PCE,
          but did not comply; Mother’s supervised visitation
          with Children was inconsistent; and Mother was
          non-compliant     with  all   SCP    objectives    and
          recommendations. The trial court referred Mother to
          the CEU for a dual diagnosis assessment, a forthwith
          drug and alcohol screen, and three random drug
          screens prior to the next court date. The trial court
          also ordered Mother to comply with the scheduled PCE
          on May 31, 2017 as well as all SCP objectives and
          recommendations.

          On August 15, 2017, a permanency review hearing
          was held for Children. Mother was present for this
          hearing.     It was reported that Mother was
          non-compliant with the permanency plan and Mother
          had not attended the scheduled PCE. The trial court
          re-referred Mother for a PCE and to the CEU for a
          forthwith drug screen, a dual diagnosis assessment,
          and three random drug screens prior to the next court
          date. Mother’s visits with Children were suspended.

          On August 18, 2017, the SCP was revised. Mother’s
          objectives were to obtain stable housing; work on
          completing the applications for housing agencies;
          attend the CEU for an assessment, follow all
          recommendations, and complete three random drug
          screens; complete the ARC parenting class; and to
          attend BHS for an assessment and follow all
          recommendations.

          On November 14, 2017, a permanency review hearing
          was held for Children. Mother was not present for this
          hearing. It was reported that Mother had been


                                  - 10 -
J. S21033/19


          non-compliant with the permanency plan. The trial
          court re-referred Mother to the CEU for a drug screen,
          an assessment, and three random drug screens, when
          she availed herself.

          On December 7, 2017, and January 8, 2018, the SCP
          was revised. Mother’s objectives were to obtain stable
          housing; work on completing applications for housing
          agencies; attend the CEU for an assessment, follow all
          recommendations, and complete three random drug
          screens; complete an ARC parenting class; and attend
          BHS    for    an   assessment      and    follow    all
          recommendations.

          Child 1 and Child 2 have been in DHS care [and] have
          been since May 5, 2015, and Child 3 has been in DHS
          care since December 8, 2016. Mother has failed to
          consistently comply with her objectives and comply
          with court orders throughout the life of the case.
          Mother has also failed to demonstrate that she is able
          to safely and appropriately care for Children. Mother’s
          visits were suspended in August 2017 and the visits
          have never been re-instated due to Mother’s failure to
          engage with her objectives. DHS filed a petition to
          involuntarily terminate Mother’s parental rights and
          change Children’s permanency goal to adoption on
          July 18, 2018.

          On October 24, 2018, the trial court, presided by
          Judge Joseph Fernandes, held the termination and
          goal change trial for Children.[Footnote 3] Mother
          was present for this trial. Mother’s Former Counsel
          stipulated to the facts of the termination and goal
          change petitions, but not to the veracity. Children
          were appointed termination legal counsel that
          reported to the trial court that Children were not
          mature enough or could not verbalize their wishes to
          provide an opinion as to whether they wanted to be
          adopted or reunified with Mother. The trial court
          found clear and convincing evidence to change the
          permanency goal to adoption and to involuntarily
          terminate Mother’s parental rights under 23 Pa.C.S.A.
          §2511(a)(1), (2), (5), (8) and (b). On November 20,



                                  - 11 -
J. S21033/19


            2018, Former Counsel filed this appeal on behalf of
            Mother.[2]

                  [Footnote     3]    In    2018,     multiple
                  continuances     were     granted.       On
                  February 13, 2018, the matter was
                  continued because Mother’s Former
                  Counsel was not available. On May 1,
                  2018, the matter was continued because
                  the Assistant City Solicitor was not
                  prepared to move forward with the
                  scheduled termination proceedings. On
                  July 31, 2018, after the filing of the
                  petitions, the matter was continued
                  because there was insufficient service to
                  Mother.     The trial court granted the
                  continuance and referred Mother to the
                  CEU for a full drug and alcohol screen,
                  dual diagnosis assessment, monitoring,
                  and three random drugs screens prior to
                  the next court date, when she availed
                  herself. The trial court also indicated that
                  Mother’s visits were to remain suspended
                  until she engaged in her objectives.

Trial court opinion, 1/9/19 at 2-8 (citations to notes of testimony omitted).

      Mother raises the following issues for our review:

            1.    Whether the trial court committed reversible
                  error   when     it  involuntarily   terminated
                  [M]other’s   parental    rights    where   such
                  determination was not supported by clear and
                  convincing evidence under the adoption at, [sic]
                  23 [Pa].C.S.A[.] § 2511(a)(1)(2)(5) and (8)[?]

            2.    Whether the trial court committed reversible
                  error  when    it   involuntarily terminated
                  [M]other’s parental rights without giving

2We note that the record reflects that when Mother filed her timely notices of
appeal, she simultaneously filed statements of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(a)(2)(i). Thereafter, the trial court filed its
Rule 1925(a)(2)(ii) opinion.


                                    - 12 -
J. S21033/19


                  primary consideration to the effect that the
                  termination would have on the developmental,
                  physical and emotional needs of the child as
                  required by the adoption act, [23 Pa.]C.S.A
                  § 2511(b)[?]

            3.    Whether the trial court erred because the
                  evidence was overwhelming and undisputed
                  that [M]other demonstrated a genuine interest
                  and sincere, persistent, and unrelenting effort
                  to maintain a parent-child relationship with her
                  child[?]

Mother’s brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,



                                     - 13 -
J. S21033/19

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).       “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d
387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).


                                    - 14 -
J. S21033/19

      Here, the trial court terminated Mother’s parental rights pursuant to

Sections 2511(a)(1), (2), (5), and (8), as well as (b). We have long held that,

in order to affirm a termination of parental rights, we need only agree with

the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b).    In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc). Here, we analyze the trial court’s termination decrees pursuant

to Subsections 2511(a)(2) and (b), which provide as follows:

            (a)    General rule.--The rights of a parent in regard
                   to a child may be terminated after a petition
                   filed on any of the following grounds:

            ....

                   (2)   The    repeated     and    continued
                         incapacity, abuse, neglect or refusal
                         of the parent has caused the child
                         to be without essential parental
                         care,    control   or   subsistence
                         necessary for his physical or mental
                         well-being and the conditions and
                         causes of the incapacity, abuse,
                         neglect or refusal cannot or will not
                         be remedied by the parent.

            (b)    Other      considerations.--The       court   in
                   terminating the rights of a parent shall give
                   primary consideration to the developmental,
                   physical and emotional needs and welfare of the
                   child. The rights of a parent shall not be
                   terminated solely on the basis of environmental
                   factors such as inadequate housing, furnishings,
                   income, clothing and medical care if found to be
                   beyond the control of the parent. With respect
                   to any petition filed pursuant to subsection
                   (a)(1), (6) or (8), the court shall not consider
                   any efforts by the parent to remedy the
                   conditions described therein which are first


                                     - 15 -
J. S21033/19


                   initiated subsequent to the giving of notice of
                   the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).             “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797
A.2d at 340 (internal quotation marks and citations omitted).




                                      - 16 -
J. S21033/19

      Here, Mother claims that the trial court abused its discretion in

terminating her parental rights under Section 2511(a)(2) because she “has

worked towards completing her SCP goal of housing, visitation, mental health

and parenting classes”; she has started mental health treatment and “began

parenting”; she failed to complete drug and alcohol counseling “because it

conflicted with her work schedule”; and she visited regularly with the Children,

“provided that she had transportation.” (Mother’s brief at 14.) The trial court,

however, explained that it terminated Mother’s parental rights under

Section 2511(a)(2), because:

            [t]hroughout the time that the [C]hildren have been
            in the custody of DHS, Mother’s SCP objectives were
            to attend the CEU, complete a PCE, obtain housing,
            complete a behavioral health assessment, and attend
            supervised visits with Children. Mother admitted that
            these were her SCP objectives and Mother
            participated in two SCP meetings at the agency.
            Mother tested positive for marijuana on six occasions
            between 2016 and 2018. Mother also failed to appear
            for a scheduled assessment at the CEU on March 16,
            2017 and August 15, 2018. On May 22, 2017, the
            CEU tentatively recommended that Mother would
            benefit from intensive outpatient dual diagnosis
            treatment. Mother has not engaged in any drug
            treatment throughout the life of the case. Mother
            failed to appear for random drug screens on August 9,
            2018, September 5, 2018, and October 19, 2018.
            Mother admitted that that her drug of choice is
            marijuana and that she should not be using
            marijuana. Mother has failed to engage in a dual
            diagnosis program. Mother admitted that she never
            entered drug and alcohol treatment and claimed it was
            because the treatment conflicted with her work
            schedule.    Mother never completed a PCE, even
            though she was referred on five different occasions.
            DHS made arrangements to transport Mother, but


                                     - 17 -
J. S21033/19


            Mother never availed herself for the PCE. Mother
            never completed housing or parenting at the ARC.
            Although Mother was referred on several occasions,
            Mother only completed the intake at the ARC, but she
            never returned. Mother never provided an address for
            CUA to assess. Mother claimed that she had housing,
            but CUA refused to assess the home. Mother testified
            that since July 2018, she is currently living with a
            relative, but she is trying to move into a shelter.
            Mother does not have stable housing. Mother also
            claimed that she completed a parenting class through
            a shelter, but she did not have any documentation.
            Mother was unable to provide CUA with any
            information about her mental health treatment.
            Mother claimed that she engaged in mental health
            [treatment], but she did not provide any
            documentation. Mother’s visits with Children have
            been suspended since August 2017 due to Mother’s
            failure to engage in drug and alcohol, mental health
            treatment, and exhibiting behavior that poses a safety
            threat to Children. Prior to the suspension of her
            visits, Mother was not consistent with the weekly
            supervised visits with Children. Mother was never
            able to graduate beyond weekly supervised visits due
            to her unstable housing, continued drug use, and lack
            of mental health treatment. Mother claimed that she
            was consistent with her visits, although she did admit
            that there were times that she was unable to attend
            the scheduled visits. Mother has been minimally
            compliant with her goals. Children need permanency,
            which Mother cannot provide.              Mother has
            demonstrated that she is unwilling to remedy the
            causes of her incapacity to parent in order to provide
            Children with essential parental care, control, or
            subsistence necessary for his physical and mental
            well-being.

Trial court opinion, 1/9/19 at 11-12 (citations to notes of testimony omitted).

      We conclude that the record supports the trial court’s factual findings

and that the trial court did not abuse its discretion in terminating Mother’s

parental rights under Section 2511(a)(2). The record demonstrates that the


                                    - 18 -
J. S21033/19

conditions that existed upon removal establish repeated and continued

incapacity, abuse, neglect, or refusal of Mother that caused the Children to be

without essential parental care, control, or subsistence necessary for his

physical or mental well-being.    The record also supports the trial court’s

conclusion that Mother continued to lack capacity to parent the Children.

      We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
            A.2d [481, 485 (Pa. 1993)], this Court held that the
            determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child. The “utmost attention”
            should be paid to discerning the effect on the child of
            permanently severing the parental bond. In re K.M.,
53 A.3d at 791.       However, as discussed below,
            evaluation of a child’s bonds is not always an easy
            task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”     In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).




                                    - 19 -
J. S21033/19

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 73 A.3d at 268.       The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.


                                      - 20 -
J. S21033/19

      Here, Mother contends that the trial court abused its discretion when it

terminated her parental rights under Section 2511(b) because she “should be

given therapeutic visits and or Parent Child Interactive therapy so that she

could continue to progress and have visitation with the [Children].” (Mother’s

brief at 16.)   Mother’s argument ignores the primary consideration under

Section 2511(b), which is the developmental, physical, and emotional needs

and welfare of the Children, not Mother’s needs and welfare.

      Mother also claims that the trial court erred in terminating her parental

rights under Section 2511(b) because the Children’s wishes were never taken

into account. (Mother’s brief at 16.) This contention is also unavailing. The

record reflects that at the time of the termination hearing on October 24,

2018, Child 1 was 5 years of age; Child 2 was 4 years of age; and Child 3 was

23 months old. Appointed legal counsel for the Children informed the trial

court that Child 1 “likes where he is” and “seems happy to be where he is”

and that he never asked about Mother, but responded affirmatively when

asked if he misses Mother. (Notes of testimony, 10/24/18 at 119.) Appointed

legal counsel opined that due to Child 1’s age, his preferred outcome could

not be ascertained. (Id. at 120.) Appointed counsel further informed the trial

court that Child 2 and Child 3 were not capable of “verbaliz[ing] anything.”

(Id.) Therefore, because the record demonstrates that the Children were too

young to express a preference, Mother’s contention that the trial court erred




                                    - 21 -
J. S21033/19

in terminating her parental rights under Section 2511(b) for failure to take

their wishes into consideration lacks merit.3

      In terminating Mother’s parental rights under Section 2511(b), the trial

court explained that:

            Mother’s visits with Children have been suspended
            since August 2017 due to Mother’s failure to engage
            in drug and alcohol, mental health treatment, and
            exhibiting behavior that poses a safety threat to
            Children. Prior to the suspension of her visits, Mother
            was not consistent with the weekly supervised visits
            with Children. Mother was never able to graduate
            beyond supervised visits due to her unstable housing,
            continued drug use, and lack of mental health
            treatment. Mother claimed that she was consistent
            with her visits, although she did admit that there were
            times that she was unable to attend the scheduled
            visits. Mother has never inquired about participating
            in Children’s specialized services or their medical
            appointments. Mother has never contacted CUA to
            inquire about Children’s well-being. Mother has been
            minimally compliant with her goals. As the record
            reflects, at the time of the termination trial, Mother
            has not put herself in a position to safely parent these
            Children. Children are currently placed together in the
            same foster home. Child 1 is currently doing well in
            his pre-adoptive foster home with early intervention
            services. Child 1 is bonded with the foster parent and
            the foster parent ensures that Child 1 receives his
            early intervention services and meets his day-to-day
            needs. Child 1 and Child 2 have been living in the

3 Our supreme court has held that it is appropriate for a guardian ad litem to
represent a child’s best and legal interests simultaneously in a parental rights
termination proceeding when that child is too young to express a preference.
In re T.S., 192 A.2d 1080, 1088 (Pa. 2018) (expressly affirming that “where
a child is too young to express a preference, it would be appropriate for the
GAL to represent the child’s best and legal interests simultaneously.”).
Despite the young ages of the Children in this case, the trial court appointed
a guardian ad litem to represent the Children’s best interests and counsel to
represent their legal interests. (See notes of testimony, 10/24/18, passim.)


                                     - 22 -
J. S21033/19


            foster home together and are bonded. It would be
            disruptive and detrimental to Child 1 if he were
            removed from this foster home. Child 2 is placed in
            the same foster home as Child 1. The foster parent
            ensures that Child 2 attends pre-school and receives
            his early intervention services. The foster parent
            provides for Child 2’s day-to-day needs. Child 2 views
            the foster parent as his parental figure. Child 3 has
            lived in foster care for her entire life. Child 3 entered
            into the same placement as Child 1 and Child 2 a few
            days prior to the termination trial. Child 3 has looked
            to her current and previous foster parent to meet her
            day-to-day needs. It is in Children’s best interest to
            be adopted and for Mother’s parental rights to be
            terminated. The record establishes by clear and
            convincing evidence that termination would not sever
            an existing and beneficial relationship with Mother.
            Any relationship with Mother is very attenuated.
            Mother has not seen Children since August 2017. The
            DHS witness was credible.

Trial court opinion, 1/9/19 at 18-19 (citations to notes of testimony omitted).

      Based upon our review of the record, we find no abuse of discretion and

conclude that the trial court appropriately terminated Mother’s parental rights

under Sections 2511(a)(2) and (b).

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 5/14/19



                                     - 23 -